DETAILED ACTION
This Office action is in reply to correspondence filed 10 July 2022 in regard to application no. 16/627,320.  Claims 1-14 have been cancelled.  Claims 16-30 are pending (see below) and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 15-29 have been renumbered as 16-30, as there was already a claim 15 in the previous version of the claims.  The Examiner believes the intent was to cancel old claims 1-15 and replace them with fifteen new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are directed to a computer-readable medium that causes a processor to execute the steps.
Steps (vii), producing bridge software, and (viii), evaluating and modifying business’ loyalty program software strengths and weaknesses, is disclosed in the originally filed application as being a process carried out by people.  See page 5: “After the initial data conversion, the organization shall use the businesses’ L/I Program software language to make a bridge software and App to make the distribution list automatically…. After the initial data conversion, the organization should understand the strengths and weaknesses of businesses’ L/I Program software. The organization shall help businesses set up parameter for their L/I program software to produce real-time, weekly, monthly and yearly reports as needed.”  There is no hint anywhere in the originally-filed application that the inventors have invented a way for a computer to perform these steps, and so it is not permitted to claim such; this is impermissible new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a statutory category of invention, as each is directed to a non-transitory computer- readable medium, which is an article of manufacture.  The claim(s) recite(s) determining four values, a payment and a rate, each in no particular way, issuing a type of currency to certain persons, and merging lists.  Steps (vii) and (viii) are only disclosed in the originally-filed application as being performed by persons, so these are per se abstract; they are manual steps performed by humans in the mind or with a pen and paper.  Certain dependent claims specify how some of this is done by the use of mathematical formulas, e.g. claim 19.
Determining values and rates and providing currency to people are fundamental economic practices and also commercial interactions, both of which are among the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  Further, some of the claims recite mathematical equations or formulas as noted above.  Further, the entire process could, in the absence of computers, be performed mentally and with a pen and paper.  A person can determine values and prices in the mind, can select a payment by mental process, and can issue chit currency on paper, as was once a quite common thing to do.  None of this would present the slightest difficulty, and none requires or implicates any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data relating to values, rates, payments and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a computer performs a process “by executing the steps of”, followed by a listing of the abstract steps devoid of any technical or implementation detail, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and medium storing instructions.  These elements are recited at a high degree of generality and the specification does not even mention them at all.  They only perform generic computer functions of determining numeric values and sending output to someone.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea: claims 17, 25 and 30 are simply further descriptive of the type of information being manipulated, claims 18-24 simply recite mathematical equations or formulas, claims 26-28 simply recite additional abstract manipulation of data, and claim 29 simply requires storing data and additional output (“issuing”).  The claims are not patent eligible.
The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 10 July 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  That the set of process works with a “novel digital currency” and can “make all the loyalty programs’ rewards become more useful” is at most an improvement to the abstract idea itself and not an improvement to technology.
The examples merely illustrate how the invention can be used to provide benefits in the abstract, economic realm, and do not explain or show how it improves technology, transforms matter, invokes a particular machine or goes beyond generally linking the abstract idea to a particular technological environment.  The fact that a bank is making use of an invention has nothing whatever to do with whether the invention is patent eligible or not.
The claims are not patent eligible and the rejection is maintained.

Conclusion
The Examiner notes that no rejection is made under 35 U.S.C. § 103 in this Office action.  The steps of the claim which led to the rejection under § 112(a), and in particular step (viii) of claim 16, is not found in the art; nobody, including the applicant, appears yet to have created any process by which a computer evaluates strengths and weaknesses of third-party loyalty program software.
Perhaps the closest prior art in regard to that step is Ruff et al. (U.S. Publication No. 2015/0379488).  Ruff discloses a resource allocation system [title] that provides “offers, coupons, discounts, etc.” in relation to “loyalty cards and rewards programs”. [0204-0206] It makes determinations based on a user’s “financial strengths and/or weaknesses”, [0218] but this is not the same as evaluating the loyalty program itself, or its software.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694